Exhibit 99.1 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - January 18, 2011 . Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 4Q-10 1Q-11 1Q-11 2Q-11 3Q-11 4Q-11 A A E E E E This fleet status report contains information on contracts and letters of intent or awards with our customers.Letters of intent or awards are noted in the comments section and may not result in an actual drilling contract. The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein.This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws.Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified.The average dayrate over the term of the contract will be lower and could be substantially lower.The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control.Our client contracts and operations are generally subject to a number of risks and uncertainties.We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which we urge you to review and which are available free of charge on the SEC’s Web site at www.sec.gov. U.S. Gulf of Mexico Semisubmersibles (8) Noble Danny Adkins Bingo 9000 1999/2009 12,000'-DP US GOM Shell Late Jun 2010 Mid Aug 2010 68-70 Suspension rate during period of limitation on certain activities in the U.S. Gulf of Mexico.Shell will provide certain operational support in addition to the suspension rate.The suspension period shall be extended in the event the period of limitation on certain activities in the U.S. Gulf of Mexico is extended. US GOM Shell Mid Aug 2010 Late Oct 2010 446-448 Subsea System has been certified. US GOM Shell Late Oct 2010 Late Dec 2010 68-70 Suspension rate.We are in discussions with Shell over the application of the suspension rate following the lifting of the moratorium in the U.S. Gulf of Mexico. US GOM Shell Late Dec 2010 Late Sep 2014 446-448 Well completion estimated to end on 2/07/2011 after which the unit could return to the Suspension rate. Noble Jim Day, Newbuild Bingo 9000 1999/2009 12,000'-DP In-transit & acceptance testing Mid Jun 2010 Late Dec 2010 - US GOM Shipyard Early Jan 2011 TBA - Available.Subsea System has been certified. 18 Noble Clyde Boudreaux (a, b) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' US GOM Noble Energy Mid Jun 2010 Mid Dec 2010 144-146 Standby rate from June 15, 2010 though December 12, 2010. US GOM Shipyard Mid Dec 2010 TBA - Available. Subsea System has been certified. 18 18 Noble Amos Runner (a) Noble EVA 4000™ 1982/1999 8,000' US GOM LLOG Mid Oct 2010 Late Jun 2011 334-336 Subsea System has been certified.Rig was swapped for Noble Lorris Bouzigard to perform under contract with LLOG. 17 Noble Jim Thompson (a) Noble EVA 4000™ 1984/1999 6,000' US GOM Shell Late Jun 2010 Late Jan 2011 46-48 Suspension rate during period of limitation on certain activities in the U.S. Gulf of Mexico.Shell will provide certain operational support in addition to the suspension rate. The suspension period shall be extended in the event the period of limitation on certain activities in the U.S. Gulf of Mexico is extended. US GOM Shell Early Feb 2011 Early Apr 2011 335-337 Pursuant to our agreement with Shell and in connection with the Frontier transaction closing, Noble will reduce the current dayrate to $335,000-$337,000. This same dayrate, plus an increase for anticipated capital expenditures expected to be incurred at the request of Shell, will also apply during a three-year extension, which is scheduled to begin following the conclusion of the current contract in March 2011 (plus the suspension period and plus any upgrade period to the extent it occurs beyond the period of suspension). The revised dayrate will be eligible for a 15% performance bonus.Subsea System is in the certification process and is expected to be complete by mid to late January 2011. US GOM Shell Early Apr 2011 Early Oct 2014 335-337 Eligible for a maximum 15% bonus. Noble Paul Romano (a) Noble EVA 4000™ 1981/1998 6,000' US GOM Shipyard Mid Jun 2010 - Available.The unit is currently warm stacked.Subsea System has been certified. 92 18 Noble Driller Aker H-3 Twin Hull S1289 Column 1976/2007 5,000' US GOM Shell Early Aug 2010 Mid Apr 2011 46-48 Suspension rate during period of limitation on certain activities in the U.S. Gulf of Mexico.Subsea System is in the certification process. US GOM Shell Mid Apr 2011 Mid Mar 2013 382-384 Plus five one-year options. Noble Lorris Bouzigard (b) Pentagone 85 1975/2003 4,000' US GOM Shipyard Early Oct 2010 - Noble Amos Runner was swapped for rig to perform under contract with LLOG.The unit is currently cold stacked. U.S. Gulf of Mexico Submersibles (2) Noble Joe Alford Pace Marine 85G 1982/2006 70’-C US GOM Shipyard Mid Sep 2009 - Cold Stacked. Noble Lester Pettus Pace Marine 85G 1982/2007 70’-C US GOM Shipyard Early Jun 2009 - Cold Stacked. Mexico Semisubmersible (1) (c) Noble Max Smith Noble EVA 4000™ 1980/1999 7,000' Bay of Campeche Pemex Early Aug 2008 Late Jul 2011 483-485 Mexico Jackups (12) (c, d) Noble Bill Jennings MLT Class 84-E.R.C. 1975/1997 390’-IC Bay of Campeche Pemex Mid June 2010 EarlyNov 2010 94-96 US GOM Shipyard MidNov 2010 - Available.The unit has moved to the US Gulf of Mexico and will be temporarily stacked to reduce operating costs. 50 18 Noble Eddie Paul MLT Class 84-E.R.C. 1976/1995 390’-IC Mexico Shipyard Early Aug 2010 - Available.The unit is currently warm stacked. 92 18 Noble Leonard Jones MLT Class 53-E.R.C. 1972/1998 390’-IC Mexico Shipyard Late June 2010 - Available.The unit is currently warm stacked. 92 18 Noble Johnnie Hoffman Baker Marine BMC 300 1976/1993 300’-IC Bay of Campeche Pemex Late July 2010 Mid Oct 2010 74-76 Mexico Shipyard Mid Oct 2010 Late Oct 2010 - 21 Bay of Campeche Pemex Early Nov 2010 Late Dec 2010 74-76 2 US GOM Shipyard Late Dec 2010 - Available.The unitis movingto the US Gulf of Mexico and will be temporarily stacked to reduce operating costs. 18 Noble Gene Rosser Levingston Class 111-C 1977/1996 300’-IC Bay of Campeche Pemex Mid June 2010 Mid Dec 2010 79-81 2 US GOM Shipyard Late Dec 2010 - Available.The unitis movingto the US Gulf of Mexico and will be temporarily stacked to reduce operating costs. 11 18 Noble John Sandifer Levingston Class 111-C 1975/1995 300’-IC Mexico Shipyard Mid Sept 2010 Mid Nov 2010 - UWILD inspection. 45 Mid Nov 2010 Early Feb 2011 74-76 Received contract extension. Noble Lewis Dugger Levingston Class 111-C 1977/1997 300’-IC Bay of Campeche Pemex Late May 2010 Mid Oct 2010 79-81 Bay of Campeche Pemex Mid Oct 2010 Mid Nov 2010 76-78 Received a 28-day extension of the current direct assignment. US GOM Shipyard Mid Nov 2010 - Available.The unithas movedto the US Gulf of Mexico and will be temporarily stacked to reduce operating costs. 42 18 Noble Sam Noble Levingston Class 111-C 300’-IC Mexico Shipyard Late Sep 2010 Late Oct 2010 - UWILD inspection. 31 Bay of Campeche Pemex Early Nov 2010 Late Jan 2011 74-76 Received contract extension. Noble Roy Butler F&G L- 1982/1998 250’-IC (f) Bay of Campeche Pemex Late July 2010 Early Apr 2011 62-64 Noble Earl Frederickson MLT Class 82-SD-C 1979/1999 250’-IC Bay of Campeche Pemex Late Aug 2010 Late Dec 2010 62-64 Available.The unitis movingto the US Gulf of Mexico and will be temporarily stacked to reduce operating costs. 7 18 Noble Tom Jobe MLT Class 82-SD-C 250’-IC Bay of Campeche Pemex Early Aug 2010 Early Nov 2010 82-84 This contract commenced 8/07/2008.The contract reprices every three months based on an index of jackup rates in seven international regions.On 8/07/2010, the contract repriced at a new dayrate of $82k-$84k. Early Nov 2010 Early Dec 2011 80-82 On 11/07/2010, the contract repriced at a new dayrate of $80k-$82k.The next date on which the contract is expected to reprice is 2/07/2011. 18 Noble Carl Norberg MLT Class 82-C 1976/2003 250'-IC Bay of Campeche Pemex Early Sep 2010 Early Dec 2010 80-82 This contract commenced on 3/02/2009.The contract reprices every three months based on an index of jackup rates in seven international regions.On 12/02/2010, the contract repriced at a new dayrate of$80k-$82k. Bay of Campeche Pemex Early Dec 2010 Early Mar 2011 80-82 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 1 of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - January 18, 2011 . Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 4Q-10 1Q-11 1Q-11 2Q-11 3Q-11 4Q-11 A A E E E E This fleet status report contains information on contracts and letters of intent or awards with our customers.Letters of intent or awards are noted in the comments section and may not result in an actual drilling contract. The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein.This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws.Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified.The average dayrate over the term of the contract will be lower and could be substantially lower.The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control.Our client contracts and operations are generally subject to a number of risks and uncertainties.We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which we urge you to review and which are available free of charge on the SEC’s Web site at www.sec.gov. Brazil Semisubmersibles (3) (c )(h) Noble Dave Beard-Newbuild F&G 9500 Enhanced Pacesetter 1986/2008 10,000'-DP Brazil Petrobras Mid Mar 2010 Mid Mar 2015 219-221 Eligible for a maximum 15% performance bonus. 30 Noble Paul Wolff Noble EVA 4000™ 1981/1999/2006 9,200'-DP Brazil Petrobras Early Nov 2009 Early Nov 2014 427-429 Eligible for a maximum 15% performance bonus. Timing of survey subject to change. 7 16 64 Noble Therald Martin (b) Pentagone 85 1977/2004 4,000' Brazil Petrobras Mid Apr 2007 Mid Oct 2010 113-115 Eligible for a maximum of 15% performance bonus. 6 45 Brazil Petrobras Mid Oct 2010 Mid Oct 2015 269-271 Eligible for a maximum of 10% performance bonus. Brazil Drillships (3) (c )(h) Noble Roger Eason (b) NAM Nedlloyd-C 1977/2005 7,200'-DP Brazil Petrobras Mid Mar 2010 Late Feb 2012 346-348 Eligible for a maximum of 15% performance bonus. 5 Brazil Petrobras Late Feb 2012 Mid Oct 2012 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89k-$91k. Brazil Petrobras Mid Oct 2012 Mid Aug 2016 346-348 Eligible for a maximum of 15% performance bonus. Noble Leo Segerius (b) Gusto Engineering Pelican Class 1981/2002 5,600’-DP Brazil Petrobras Late Jun 2009 Early Feb 300-302 Eligible for a maximum of 15% performance bonus. 12 Brazil Petrobras Early Feb Early Nov 89-91 We expect to enter the shipyard four weeks earlier than expected. Early arrival is not expected to impact the project end date. Anticipate +/- 240 days beginning in Early March 2011 for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89k-$91k. 34 33 92 Brazil Petrobras Early Nov 2011 Late Jan 2016 300-302 Eligible for a maximum of 15% performance bonus. Noble Muravlenko Gusto Engineering Pelican Class 1982/1997 4,900’-DP Brazil Petrobras Early May 2009 Mid May 289-291 Eligible for a maximum of 15% performance bonus. Received MOU to swap the Noble Phoenix for the Noble Muravlenkoto completecurrent Noble Muravlenko contract.Expect substitution to take place in4Q 2011.Noble Muravlenkoshipyard upgrade project cancelled. The Petrobras Noble Muravlenko/Noble Phoenix swap is subject to Petrobras board approval and finalization of contract. 12 92 North Sea Semisubmersible (1) Noble Ton van Langeveld Offshore Co. SCP III Mark 2 1979/2000 1,500' United Kingdom Shipyard Mid Sept 2010 Late Nov 2010 - Entering the shipyard for rig modifications and regulatory inspection. 61 United Kingdom Centrica/Maersk Early Dec 2010 Early Jul 2011 246-248 Plus five fixed-priced options. North Sea/Mediterranean Semisubmersible (1) Noble Homer Ferrington F&G 9500 Enhanced Pacesetter 1985/2004 Malta ExxonMobil Mid Apr 2009 Mid Apr 2012 504-506 We have initiated arbitration proceedings with both ExxonMobil and BP with respect to an assignment of the drilling contract from ExxonMobil to BP.Payment of the dayrate is subject to the resolution to this dispute.The rig has been on standby since April 30, 2010 and continues to be on standby. Pending resolution of this dispute, the Company has been reserving the revenue stream.Assignment to Repsol for 2 wells plus 2 priced options; program is estimated to begin on or about April 1, 2011 subject to final acceptanceof the rig by Repsol. North Sea Jackups (8) Noble Hans Deul F&G JU-2000E 400'-IC Netherlands Shell Early Feb 2009 Early Feb 2011 127-129 United Kingdom Shell Early Feb 2011 Early Feb 2013 174-176 Noble Julie Robertson Baker Marine Europe Class 1981/2001 390'-IC (e) United Kingdom Centrica Mid Feb 2010 Mid Jan 2011 86-88 United Kingdom Shipyard Mid Jan 2011 Late Mar 2011 - Contract preparations. 66 United Kingdom Centrica Early Apr 2011 Late Mar 2012 88-90 Noble Al White CFEM T-2005-C 1982/2005 360’-IC Netherlands Total Early Dec 2010 Early Jun 2011 111-113 Plus a six month priced option. Noble Byron Welliver CFEM T-2005-C 300’-IC United Kingdom ATP Early Mar 2010 Mid Jan 2011 85-87 United Kingdom Shipyard Late Jan 2011 Late May 2011 - Available. 66 64 Netherlands Chevron Early Jun 2011 Mid Nov 2011 88-91 Plus two priced option wells. Noble Lynda Bossler MSC/CJ-46 250’-IC Netherlands Shipyard Early Sep 2009 LateOct 2010 - 31 Netherlands Gaz de France/Wintershall Early Nov 2010 Early Mar 2011 79-81 Plus a 35-day priced option. Netherlands Shipyard Mid Mar 2011 Late Mar 2011 - Netherlands Dana (KNOC) Early Apr 2011 Mid Oct 2011 87-89 Plus two 40-day options. Noble Piet van Ede MSC/CJ-46 250’-IC Netherlands Gaz de France Late Feb 2010 Late Oct 2010 109-111 Netherlands Shipyard Late Oct 2010 Late Nov 2010 - 25 Netherlands Gaz de France Late Nov 2010 Late Nov 2011 85-87 Noble Ronald Hoope MSC/CJ-46 250’-IC Netherlands Gaz de France Late Feb 2010 Mid Dec 2010 92-94 Plus two priced option wells; estimated time to complete each well is +/- 60 days. Netherlands Gaz de France Mid Dec 2010 Late Dec 2011 86-88 Noble George Sauvageau NAM Nedlloyd-C 250’-IC Netherlands Wintershall Early Jan 2010 Late Dec 2010 117-119 Netherlands Wintershall Early Jan 2011 Late Dec 2011 91-93 West Africa Drillship (1) Noble Duchess Conversion 1,500' Nigeria NPDC Mid Oct 2008 Early Nov 2010 307-309 Nigeria Shipyard Early Nov 2010 - Available.The unit is currently warm stacked. 56 18 West Africa Jackups (5) (c ) Noble Percy Johns F&G L- 1981/1995 300’-IC Nigeria ExxonMobil Early Jul 2010 Late Jun 2012 84-86 2-years firm plus a 1-year priced option; which is subject to a 240-day notice of cancellation.Rig was farmout to NOAC (Agip) with a completion date of 12/29/2010.We anticipate the need to remove the unit from Nigeriaor to a duty free zonefor 30 days spanning the 4Q2010/1Q2011 in order to apply for a new temporary import permit. Regulatory inspection; estimated time to complete +/- 31 days in 2Q 2011. 2 18 10 31 Noble Tommy Craighead F&G L- 1982/2003 300’-IC Cameroon EurOil Early May 2010 Early Mar 2011 89-91 Plus two priced option wells. Anticipate entering the shipyard in early-mid March 2011 for regulatory inspection and upgrades. 31 61 Noble Ed Noble MLT Class 82-SD-C 1984/2003 250’-IC Nigeria ExxonMobil Early Jul 2010 Late Jun 2012 84-86 2-years firm plus a 1-year priced option; which is subject to a 240-day notice of cancellation.We anticipate the need to remove the unit from Nigeriaor to a duty free zonefor 30 days in the 1Q2011 in order to apply for a new temporary import permit. 30 Noble Lloyd Noble MLT Class 82-SD-C 1983/1990 250’-IC Cameroon Shipyard Mid Aug 2010 Mid Oct 2010 - Available. 15 Nigeria NOAC (Agip) Mid Oct 2010 Early Jan 2011 89-91 Cameroon Shipyard Early Jan 2011 Mid Feb 2011 - 18 32 Nigeria Addax Mid Feb 2011 Late Aug 2011 83-85 Received letter of intent plus one 6-month option; subject to finalizing contract and temporary import permit. Noble Don Walker Baker Marine BMC 150-SD 1982/1992 150’-IC Cameroon Shipyard Mid Mar 2009 - Available.The unit is currently cold stacked. 92 18 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 2 of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - January 18, 2011 . Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 4Q-10 1Q-11 1Q-11 2Q-11 3Q-11 4Q-11 A A E E E E This fleet status report contains information on contracts and letters of intent or awards with our customers.Letters of intent or awards are noted in the comments section and may not result in an actual drilling contract. The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein.This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws.Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified.The average dayrate over the term of the contract will be lower and could be substantially lower.The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control.Our client contracts and operations are generally subject to a number of risks and uncertainties.We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which we urge you to review and which are available free of charge on the SEC’s Web site at www.sec.gov. Arabian Gulf Jackups (14) (c ) Noble Scott Marks F&G JU-2000E 400'-IC Netherlands Centrica Early Sep 2010 Mid Jan 2011 212-214 UAE (Hamriyah) Shipyard Mid Jan 2011 Late Jun 2011 - Mobilization and contract preparation. 75 91 Saudi Arabia Saudi Aramco Late Jun 2011 Late Jun 2014 236-238 Plus lump sum mobilization and capital upgrades.Customer may cancel this contract for convenience with 30 days notice, but must pay a termination fee of 50% of the dayrate for the remaining contracted time. Noble Roger Lewis F&G JU-2000E 400'-IC UAE (Hamriyah) Shipyard Late Apr 2010 Mid Feb 2011 - Installation of leg extensions; upgrading steel, and contract preparation. 92 18 27 Saudi Arabia Saudi Aramco Mid Feb 2011 Mid Feb 2014 131-133 Plus lump sum mobilization and capital upgrades.Customer may cancel this contract for convenience with 30 days notice, but must pay a termination fee of 50% of the dayrate for the remaining contracted time. Noble Jimmy Puckett F&G L- 1982/2002 300'-IC Qatar RasGas Early Apr 2010 Early Apr 2012 71-73 Contract is subject to 120-day notice of cancellation.Plus a two-year priced option. Noble Gus Androes Levingston Class 111-C 1982/2004 300'-IC Qatar Maersk Oil Qatar Mid Aug 2009 Mid Dec 2010 49-51 Rig substitution for Noble David Tinsley contract; rig to serve as an accommodation. Qatar Maersk Oil Qatar Mid Dec 2010 Late Mar 2011 51-53 Rig to serve as an accommodation.Plus three two-month priced options. 60 Noble Harvey Duhaney Levingston Class 111-C 1976/2001 300'-IC Qatar Total Early Jun 2010 Early Dec 2011 59-61 Contract is subject to a 60-day notice of cancellation. Plus two six-month priced options. Noble Alan Hay Levingston Class 111-C 1980/2005 300'-IC UAE (Dubai) Dubai Petroleum Mid Oct 2009 Mid Nov 2011 # Rate withheld at request of operator.Contract is subject to a 90-day notice of cancellation. Noble Roy Rhodes MLT Class 116-C 1979/2009 300’-IC Qatar Total E&P Qatar Mid Sep 2010 Mid Feb 2011 59-61 Work over program. UAE (Hamriyah) Shipyard Mid Feb 2011 Late Mar 2011 - Contract preparation; including adding additional leg length. 45 328'-IC Ras Al Khalmah RAK Al Khalij Early Apr 2011 Mid May 2011 88-90 Plus up to 150-day priced option. Oman RAK Petroleum Oman Mid May 2011 Mid Oct 2011 92-94 Plus up to 200-day priced option. Noble Joe Beall Modec 300C-38 1981/2004 300'-IC Qatar McDermott Late Sep 2010 Early Nov 2010 10-12 Received contract - standby rate. Qatar McDermott Early Nov 2011 Mid May 2011 53-55 Accommodation work. Noble David Tinsley Modec 300C-38 1981/2004 300'-IC UAE (Hamriyah) Shipyard Early May 2009 Early Dec 2010 - Estimated timing for leg repair/replacement; then available.The unit is currently warm stacked. 24 18 Noble Gene House Modec 300C-38 1981/1998 300'-IC Qatar Maersk Oil Qatar Late May 2009 Mid Dec 2010 47-49 Accommodation work. Qatar Maersk Oil Qatar Mid Dec 2010 Late Mar 2011 49-51 Accommodation work. Plus one one-month priced option. Noble Charles Copeland MLT Class 82-SD-C 1979/2001 280’-IC UAE (Hamriyah) Shipyard Early Dec 2009 - Available.The unit is currently warm stacked. 92 18 Noble Chuck Syring MLT Class 82-C 1976/1996 250’-IC Qatar RasGas Early Feb 2010 Early Feb 2012 47-49 Accommodation work; plus one one-year priced option.Contract is subject to a 120-day notice of cancellation. Dhabi II Baker Marine BMC 150 1982/2006 150'-IC UAE (Abu Dhabi) ADOC Mid Jul 2008 Mid Jul 2011 91-93 14 Noble Dick Favor Baker Marine BMC 150 1982/2004 150'-IC UAE (Hamriyah) Shipyard Mid Feb 2010 - Available.The unit is currently cold stacked. 92 18 India Jackups (4) (c, d) Noble Ed Holt Levingston Class 111-C 1981/2003 300’-IC India Jindal/ONGC Late Feb 2010 Late Feb 2015 54-56 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble George McLeod F&G L- 1981/1995 300’-IC India Jindal/ONGC Early Jan 2009 Early Jan 2012 132-134 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble Charlie Yester MLT Class 116-C 300’-IC India Jindal/ONGC Early Jun 2010 Early Jun 2013 49-51 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble Kenneth Delaney F&G L- 1983/1998 300'-IC India Deepwater Drilling/ONGC Early Oct 2010 Late Sep 2013 49-51 Rig bareboat chartered to Deepwater Drilling which is contracted with ONGC. Southeast Asia Drillship (2) Noble Phoenix Gusto Engineering Pelican Class 1979/2009 5,000' DP Brunei Shell Late Jun 2010 Late Oct 2010 243-245 Brunei Shell Late Oct 2010 Mid Feb 2011 339-341 Shipyard & In-transit & acceptance testing Noble MidFeb 2011 4Q2011 - Received MOU to swap the Noble Phoenix for the NobleMuravlenkoto completecurrent Noble Muravlenko contract.Expect substitution to take place in4Q 2011.Remainder of Noble Phoenix contract with Shell is cancelled. The Petrobras Noble Muravlenko/Noble Phoenix swap is subject to Petrobras board approval and finalization of contract. 45 91 92 Noble Discoverer Arctic Class Hull ICE-05; Sonat Discoverer Class 1976/2009 1,000' Shipyard Shell Mid Jul 2007 Late Dec 2010 154-156 Rate is subject to escalation adjustments. New Zealand Shell Early Jan 2011 Early May 2011 154-156 TBA Shell Early May 2011 Mid Nov 2011 154-156 Plus two one-year priced options. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 3 of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - January 18, 2011 . Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 4Q-10 1Q-11 1Q-11 2Q-11 3Q-11 4Q-11 A A E E E E This fleet status report contains information on contracts and letters of intent or awards with our customers.Letters of intent or awards are noted in the comments section and may not result in an actual drilling contract. The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein.This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws.Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified.The average dayrate over the term of the contract will be lower and could be substantially lower.The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control.Our client contracts and operations are generally subject to a number of risks and uncertainties.We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which we urge you to review and which are available free of charge on the SEC’s Web site at www.sec.gov. Newbuild Drillship (5) Noble Globetrotter I - Newbuild Globetrotter Class 10,000'-DP Dalian, China - STX / Netherlands - Huisman Shipyard Mid Oct 2011 - In-transit & acceptance testing Mid Oct 2011 Late Dec 2011 - US GOM Shell Early Jan 2012 Late Dec 2021 409-411 Contract is at a fixed dayrate the first five years and is eligible for a 15% performance bonus.During the second five years, the unit will earn a dayrate based on a market index and also be eligible for a 15% performance bonus. Noble Globetrotter II - Newbuild Globetrotter Class 10,000'-DP Dalian, China - STX / Netherlands - Huisman Shipyard Early Jun 2013 - In-transit & acceptance testing Early Jun 2013 Late Oct 2013 - TBA Shell Early Nov 2013 Late Oct 2023 409-411 Contract is at a fixed dayrate the first five years and is eligible for a 15% performance bonus.During the second five years, the unit will earn a dayrate based on a market index and also be eligible for a 15% performance bonus. Noble Bully I (g) - Newbuild GustoMSC Bully PRD 12000 8,200'-DP Keppel Shipyard Mid Jul 2011 In-transit & acceptance testing Late Jul 2011 LateNov 2011 US GOM Shell Late Nov 2011 LateNov 2016 440-445 Plus four 1-year priced options. Noble Bully II (g) - Newbuild GustoMSC Bully PRD 12000 8,200'-DP Keppel Shipyard Late Sep 2011 In-transit & acceptance testing Early Oct 2011 Mid Dec 2011 Actual start-up time will be influenced by the length of the customs importation process. Brazil Shell LateDec 2011 LateDec 2021 440-445 Contract is at a fixed dayrate the first five years.During the second five years, the unit will earn a dayrate based on a market index and also be eligible for a 15% performance bonus. Shell Drillship Letter of Intent TBA TBA 8,500'-DP TBA Shell Second half of 2013 Late 2018 409-411 Eligible for a 15% performance bonus.Actual unit to be determined. Drilling contract term is 5 1/2 years subject to Shell board approval. Newbuild Jackups (2) Noble Jackup I - Newbuild F&G JU-3000N 400'-IC Jurong Shipyard Late Dec 2012 In-transit & acceptance testing Early Jan 2013 Early May 2013 TBA TBA TBA TBA TBA Options for up to four additional units which must be exercised by January 1, 2012.Each option unit may be priced individually and is priced based on the original unit price, plus a potential escalation factor, with future deliveries scheduled in six-month increments beginning in late 2013. Noble Jackup II - Newbuild F&G JU-3000N 400'-IC Jurong Shipyard Late Jun 2013 In-transit & acceptance testing Early Jul 2013 Early Dec 2013 TBA TBA TBA TBA TBA Other (1) Seillean - FPSO A1 Floating Production & Storage Installation LMC, category 2B ship 1989/2008 6,500'-DP US GOM BP Late Jul 2010 Late Oct 2010 303-305 As previously disclosed, we are in a dispute with BP over amounts owed under the contract, although we believe we have satisfied our obligations under the charter and are owed the amounts due under the charter. Based on the available information and the analysis we have performed to date, we have recorded the revenue under this charter. Late Oct 2010 - Available.The unit is currently warm stacked. 61 (a) Unit has been upgraded to the NC-5SM mooring standard. (b) Rig utilizes the Aluminum Alloy Riser technology. (c) In various market segments, the Company contracts with certain parties for the provision of certain local services and advice.Compensation paid to such parties by the Company typically is based on a percentage of the drilling contract’s daywork operating rate, and the Company accounts for such payments in its financial statements in the contract drilling services operating costs and expenses line item. Fourth Quarter 2010 Total: (includes: shipyard, stacked and downtime days.) (d) Listed rigs are modified bareboat charter; cost structure varies by region. (e) Leg extensions fabricated to enable the rig to operate in up to 390' of water in a non-harsh environment. 2011 Total: (includes: shipyard, stacked and downtime days.) (f) Rig is currently equipped to operate in 250' of water.Leg extensions fabricated to enable the rig to operate in up to 300' of water. (g) Commitment split 50/50 - Joint Venture between Shell and Noble Corp. (h) The drilling contract provides the client with the right to terminate the contract in the event of excessive downtime. * A Actual approximate downtime incurred during the quarter indicated as of the report date;E Estimated additional downtime days expected to occur as of the report date. # Rate withheld at request of operator. Definitions of Date Ranges: Early:1st - 10th Mid:11th - 20th Late:21st - End of Month. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page4 of 4
